Case 1:15-cr-00124-TSE Document 294 Filed 07/29/20 Page 1 of 20 PageID# 1965




                 IN THE UNITED STATES DISTRICT COURT FOR THE
                               EASTERN DISTRICT OF VIRGINIA
                                            Alexandria Division


UNITED STATES OF AMERICA

         V.                                                            Criminal No. 1:15-CR-124


MUNEEB AKHTER and
SOHAIB AKHTER


                                      MEMORANDUM OPINION


         The matter is before the Court on Defendant Muneeb Akhter's pro se motion to

vacate pursuant to 28 U.S.C. § 2255.' The government moved to dismiss defendant's

petition and defendant responded in opposition. The matter is thus ripe for disposition.

Oral argument is dispensed with as the facts and legal contentions are adequately set forth

in the existing record and oral argument would not aid the decisional process.

                                                         I.


                                                A. Convictions


         On February 27, 2015, a criminal complaint was filed against defendants alleging

that they had violated 18 U.S.C. § 1029(a)(2) and(b)(2) by conspiring to traffic in and use

one or more unauthorized access devices. See Criminal Complaint at 1 (Dkt. 1). On

April 30,2015,a federal grand jury returned a twelve-count indictment against defendants,

charging them with:


• Sohaib Akhter, defendant's brother and co-defendant, also seeks to join defendant's petition. Sohaib Akhter does
not make any arguments separate and apart from those raised in the pleadings filed by Muneeb. Accordingly, this
Memorandum Opinion will focus on the arguments raised by defendant. The term "defendant" shall refer to
Muneeb Akhter. Muneeb and Sohaib Akhter together will be referred to as "the defendants."
                                                         1
Case 1:15-cr-00124-TSE Document 294 Filed 07/29/20 Page 2 of 20 PageID# 1966
Case 1:15-cr-00124-TSE Document 294 Filed 07/29/20 Page 3 of 20 PageID# 1967
Case 1:15-cr-00124-TSE Document 294 Filed 07/29/20 Page 4 of 20 PageID# 1968
Case 1:15-cr-00124-TSE Document 294 Filed 07/29/20 Page 5 of 20 PageID# 1969
Case 1:15-cr-00124-TSE Document 294 Filed 07/29/20 Page 6 of 20 PageID# 1970
Case 1:15-cr-00124-TSE Document 294 Filed 07/29/20 Page 7 of 20 PageID# 1971
Case 1:15-cr-00124-TSE Document 294 Filed 07/29/20 Page 8 of 20 PageID# 1972
Case 1:15-cr-00124-TSE Document 294 Filed 07/29/20 Page 9 of 20 PageID# 1973
Case 1:15-cr-00124-TSE Document 294 Filed 07/29/20 Page 10 of 20 PageID# 1974
Case 1:15-cr-00124-TSE Document 294 Filed 07/29/20 Page 11 of 20 PageID# 1975
Case 1:15-cr-00124-TSE Document 294 Filed 07/29/20 Page 12 of 20 PageID# 1976
Case 1:15-cr-00124-TSE Document 294 Filed 07/29/20 Page 13 of 20 PageID# 1977
Case 1:15-cr-00124-TSE Document 294 Filed 07/29/20 Page 14 of 20 PageID# 1978
Case 1:15-cr-00124-TSE Document 294 Filed 07/29/20 Page 15 of 20 PageID# 1979
Case 1:15-cr-00124-TSE Document 294 Filed 07/29/20 Page 16 of 20 PageID# 1980
Case 1:15-cr-00124-TSE Document 294 Filed 07/29/20 Page 17 of 20 PageID# 1981
Case 1:15-cr-00124-TSE Document 294 Filed 07/29/20 Page 18 of 20 PageID# 1982
Case 1:15-cr-00124-TSE Document 294 Filed 07/29/20 Page 19 of 20 PageID# 1983
Case 1:15-cr-00124-TSE Document 294 Filed 07/29/20 Page 20 of 20 PageID# 1984
